DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-64
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-64
Currently rejected claims:			1-64
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6, 7, 10, 12, 13, 14, 19, 20, 23, 25, 26, 28, 30, 33, 35, 36, 44, 47, 49, 50, 57, 58, and 61 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 6, 7, 10, 13, 14, 19, 20, 23, 25, 26, 28, 30, 33, 36, 44, 47, 50, 57, 58, and 61 recite the broad recitation a content, and the claims also recite preferable and more preferable values which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question 
The term "effective" in claims 12, 25, 35, and 49 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Quave (US 2012/0088671) in view of Abelyan (US 2011/0091635). 
Regarding claim 1, Quave teaches ellagic acid as a phytochemical extract ([0043]) comprising non-volatile NSG substances (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid, 1,4- dicaffeoylquinic acid, and kaempferol-3-O-β-glucoside) ([0063]), wherein the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition ([0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) ([0046]), which falls within the claimed range.  Quave also teaches that the plant from which the phytochemical is extracted belongs to the Asteraceae family ([0028]) and that the extract comprises sweeteners ([0055]), but does not specify that the extract is from Stevia.
However, Abelyan teaches that Stevia belongs to the Asteraceae family ([0020]) and discloses a composition comprising ellagic acid ([0201]) and the high intensity sweetener rebaudioside D extracted from Stevia
It would have been obvious for a person of ordinary skill in the art to have obtained the ellagic acid extract in the product of Quave from Stevia as taught by Abelyan.  Since Quave teaches that the extract composition comprises ellagic acid obtained from a member of the Asteraceae family, a skilled practitioner would be motivated to consult an additional reference such as Abelyan in order to determine a suitable member of the plant family from which to extract ellagic acid.  
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]). 
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]).
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 1, including the Stevia extract comprises volatile NSG substances (Abelyan [0182]) and non-volatile NSG substances (Quave [0063]).
Regarding claim 5, 
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the non-volatile NSG substances are caffeoylquinic acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid) and di-caffeoylquinic acid (corresponding to 1,4- dicaffeoylquinic acid) (Quave [0063]).  It also teaches that the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 1, including the non-volatile NSG substance is kaempferol-glucoside (corresponding to kaempferol-3-O-β-glucoside) (Quave [0063]).  It also teaches that the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including the Stevia extract is extracted from a raw material that comprises Stevia plant flower (Quave [0029]).
Regarding claim 9, the prior art teaches an orally consumable product (corresponding to food product in [Quave 0092]; gelatin capsules, tablets, aqueous suspensions, elixirs, or syrups in [Quave 0095]; and the foods and beverages in [Abelyan 0209]) comprising the Stevia
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 9, including the amount of Stevia extract is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 9, including the orally consumable product is a beverage (Abelyan [0104]).
Regarding claim 12, the prior art teaches a method of improving flavor and sweetness of an orally consumable product (corresponding to beverage), comprising adding an effective amount of the Stevia extract of claim 1 to the orally consumable product (Abelyan [0019]).
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 12, including the amount of Stevia extract is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 14, Quave teaches a phytochemical extract composition comprising glycosylated ellagic acid derivatives as a glycosylated extract derived from the extract ellagic acid ([0043]).  It also teaches that the composition comprises non-volatile NSG substances (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid, 1,4- dicaffeoylquinic acid, and kaempferol-3-O-β-glucoside) ([0063]), wherein the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition ([0065]), Asteraceae family ([0028]) and that the extract comprises sweeteners ([0055]), but does not specify that the extract is from Stevia.
However, Abelyan teaches that Stevia belongs to the Asteraceae family ([0020]) and discloses a composition comprising ellagic acid ([0201]) and the high intensity sweetener rebaudioside D extracted from Stevia ([0002]). Ellagic acid is a substance also found in Stevia plants, as evidenced by Marchyshyn (page 516, column 2, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have obtained the ellagic acid extract in the product of Quave from Stevia as taught by Abelyan.  Since Quave teaches that the extract composition comprises ellagic acid obtained from a member of the Asteraceae family, a skilled practitioner would be motivated to consult an additional reference such as Abelyan in order to determine a suitable member of the plant family from which to extract ellagic acid.  
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 14, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]). 
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 14, including the Stevia
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 14, including the Stevia extract comprises volatile NSG substances (Abelyan [0182]) and non-volatile NSG substances (Quave [0063]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 14, including the non-volatile NSG substances are caffeoylquinic acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid), di-caffeoylquinic acid (corresponding to 1,4- dicaffeoylquinic acid), and kaempferol-glucoside (corresponding to kaempferol-3-O-β-glucoside) (Quave [0063]).
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 14, including the non-volatile NSG substances are caffeoylquinic acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid) and di-caffeoylquinic acid (corresponding to 1,4- dicaffeoylquinic acid) (Quave [0063]).  It also teaches that the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 20, 
Regarding claim 21, the prior art teaches the invention as disclosed above in claim 14, including the Stevia extract is extracted from a raw material that comprises Stevia plant flower (Quave [0029]).
Regarding claim 22, the prior art teaches an orally consumable product (corresponding to food product in [Quave 0092]; gelatin capsules, tablets, aqueous suspensions, elixirs, or syrups in [Quave 0095]; and the foods and beverages in [Abelyan 0209]) comprising the Stevia extract of claim 14.
Regarding claim 23, the prior art teaches the invention as disclosed above in claim 22, including the amount of Stevia extract is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 24, the prior art teaches the invention as disclosed above in claim 22, including the orally consumable product is a beverage (Abelyan [0104]).
Regarding claim 25, the prior art teaches a method of improving flavor and sweetness of an orally consumable product (corresponding to beverage), comprising adding an effective amount of the Stevia extract of claim 14 to the orally consumable product (Abelyan [0019]).
Regarding claim 26, the prior art teaches the invention as disclosed above in claim 25, including the amount of Stevia 
Regarding claim 27, the prior art teaches the invention as disclosed above in claim 14, including the glycosylated Stevia extract comprises maltodextrin (Quave [0048]).
Regarding claim 28, Quave teaches a phytochemical composition comprising non-volatile glycosylated NSG substances (corresponding to ellagic acid derivatives) derived from ellagic acid ([0043]).  It also teaches that the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the composition ([0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) ([0046]), which falls within the claimed range.  Quave also teaches that the plant from which the phytochemical is extracted belongs to the Asteraceae family ([0028]) and that the extract comprises sweeteners ([0055]), but does not specify that the extract is from Stevia.
However, Abelyan teaches that Stevia belongs to the Asteraceae family ([0020]) and discloses a composition comprising ellagic acid ([0201]) and the high intensity sweetener rebaudioside D extracted from Stevia ([0002]). Ellagic acid is a substance also found in Stevia plants, as evidenced by Marchyshyn (page 516, column 2, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have obtained the glycosylated NSG substance in the product of Quave from ellagic acid extracted from Stevia as taught by Abelyan.  Since Quave teaches that the extract composition comprises glycosylated ellagic acid derived from ellagic acid obtained from a member of the Asteraceae
Regarding claim 29, the prior art teaches the invention as disclosed above in claim 28, including the composition further comprising unreacted steviol glycosides (corresponding to rebaudioside D) (Abelyan [0002]).
Regarding claim 30, the prior art teaches the invention as disclosed above in claim 29, including the unreacted steviol glycosides are present in a total amount of 10-90% of the composition (Abelyan [0219]).
Regarding claim 31, the prior art teaches the invention as disclosed above in claim 28, including the glycosylated Stevia extract comprises maltodextrin (Quave [0048]).
Regarding claim 32, the prior art teaches an orally consumable product (corresponding to food product in [Quave 0092]; gelatin capsules, tablets, aqueous suspensions, elixirs, or syrups in [Quave 0095]; and the foods and beverages in [Abelyan 0209]) comprising the Stevia extract of claim 28.
Regarding claim 33, the prior art teaches the invention as disclosed above in claim 32, including the amount of Stevia extract is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 34, the prior art teaches the invention as disclosed above in claim 32, including the orally consumable product is a beverage (Abelyan [0104]).
Regarding claim 35, the prior art teaches a method of improving flavor and sweetness of an orally consumable product (corresponding to beverage), comprising adding an effective amount of the Stevia 
Regarding claim 36, the prior art teaches the invention as disclosed above in claim 35, including the amount of Stevia extract is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.

Claims 37-64 are rejected under 35 U.S.C. 103 as being unpatentable over Abelyan (US 2011/0091635) in view of Quave (US 2012/0088671), as evidenced by Lund (Lund, N.L., Ray, C.A., “Control of Maillard Reactions in Foods: Strategies and Chemical Mechanisms”, 2017, Journal of Agricultural and Food Chemistry, vol. 65, pages 4537-4552).
Regarding claim 37, Abelyan teaches a composition (corresponding to sweetening compound) produced with a starting mixture comprising a Stevia extract (corresponding to rebaudioside D) ([0209]) and an amine donor (corresponding to amino acids) ([0172]), and wherein the Stevia extract comprises ellagic acid ([0201]), which is a non-volatile NSG substance.  It also teaches that the composition is added to foods such as bread, beer, coffee, and meat [0209] prior to heat treatment ([0213]).  Maillard reaction products (MRPs) are produced in these foods, as evidenced by Lund (page 4538, column 1, paragraph 2); therefore, Abelyan effectively teaches the composition comprises MRPs.  Abelyan also teaches that Stevia belongs to the Asteraceae family ([0020]), but does not teach the non-volatile NSG substance to be extracted from Stevia.
However, Quave teaches a composition comprising that ellagic acid is derived from members of the plant family Asteraceae
It would have been obvious for a person of ordinary skill in the art to have extracted the ellagic acid of Abelyan from a member of the plant family Asteraceae as taught by Quave.  Since Abelyan discloses the incorporation of ellagic acid in the composition ([0201]) and the consumer preference for “natural” foods ([0014]), but does not disclose a source of ellagic acid, a skilled practitioner would be motivated to consult an additional reference such as Quave in order to determine a suitable natural source of ellagic acid, rendering the claimed Stevia-derived non-volatile NSG substance obvious.
Regarding claim 38, the prior art teaches the invention as disclosed above in claim 37, including the starting mixture further comprises a sugar (corresponding to sucrose, glucose, ribulose, fructose, threose, arabinose, xylose, lyxose, allose, altrose, mannose, idose, lactose, maltose, invert sugar, isotrehalose, idose, talose, erythrulose, xylulose, psicose, turanose, and cellobiose) (Abelyan [0178]).
Regarding claim 39, the prior art teaches the invention as disclosed above in claim 37, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]). 
Regarding claim 40, the prior art teaches the invention as disclosed above in claim 37, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]).
Regarding claim 41, the prior art teaches the invention as disclosed above in claim 37, including the Stevia
Regarding claim 42, the prior art teaches the invention as disclosed above in claim 37, including the Stevia extract comprises non-volatile NSG substances selected from the group consisting of  caffeoylquinic acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid), di-caffeoylquinic acid (corresponding to 1,4- dicaffeoylquinic acid), and kaempferol-glucoside (corresponding to kaempferol-3-O-β-glucoside) (Quave [0063]).
Regarding claim 43, the prior art teaches the invention as disclosed above in claim 37, including the Stevia extract comprises caffeoylquinc acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid) and di-caffeoylquinic acid (corresponding to 1,4- dicaffeoylquinic acid) (Quave [0063]).  It also teaches that the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 44, the prior art teaches the invention as disclosed above in claim 37, including the Stevia
Regarding claim 45, the prior art teaches the invention as disclosed above in claim 37, including the Stevia extract is extracted from a raw material that comprises Stevia plant flower (Quave [0029]).
Regarding claim 46, the prior art teaches an orally consumable product comprising the composition of claim 37 (Abelyan [0209]).
Regarding claim 47, the prior art teaches the invention as disclosed above in claim 46, including the amount of the composition in the orally consumable product is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 48, the prior art teaches the invention as disclosed above in claim 46, including the orally consumable product is a beverage (Abelyan [0104]).
Regarding claim 49, the prior art teaches a method of improving flavor and sweetness of an orally consumable product (corresponding to beverage), comprising adding an effective amount of the composition of claim 37 to the orally consumable product (Abelyan [0019]).
Regarding claim 50, the prior art teaches the invention as disclosed above in claim 49, including the amount of the composition in the orally consumable product is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 51, Abelyan teaches a composition (corresponding to sweetening compound) produced with a starting mixture comprising an unreacted steviol glycoside Stevia belongs to the Asteraceae family ([0020]), but does not teach the non-volatile NSG substance to be extracted from Stevia or that the Stevia extract is glycosylated.
However, Quave teaches a composition comprising ellagic acid derived from members of the plant family Asteraceae ([0028]).  It also teaches the ellagic acid is glycosylated ([0043]).
It would have been obvious for a person of ordinary skill in the art to have extracted the ellagic acid of Abelyan from a member of the plant family Asteraceae as taught by Quave.  Since Abelyan discloses the incorporation of ellagic acid in the composition ([0201]) and the consumer preference for “natural” foods ([0014]), but does not disclose a source of ellagic acid, a skilled practitioner would be motivated to consult an additional reference such as Quave in order to determine a suitable natural source of ellagic acid.  In consulting Quave, the practitioner would also find that glycosylated ellagic acid derivatives may be used as well, rendering the claimed glycosylated Stevia-derived non-volatile NSG extract obvious.
Regarding claim 52, the prior art teaches the invention as disclosed above in claim 51, including the starting mixture further comprises a sugar (corresponding to sucrose, 
Regarding claim 53, the prior art teaches the invention as disclosed above in claim 51, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]). 
Regarding claim 54, the prior art teaches the invention as disclosed above in claim 51, including the Stevia extract comprises volatile NSG substances selected from the group consisting of benzyl alcohol, furfural, linalool (Abelyan [0182]), and acetic acid (Abelyan [0201]).
Regarding claim 55, the prior art teaches the invention as disclosed above in claim 51, including the Stevia extract comprises volatile NSG substances (Abelyan [0182]) and non-volatile NSG substances (Abelyan [0201]).
Regarding claim 56, the prior art teaches the invention as disclosed above in claim 51, including the Stevia extract comprises non-volatile NSG substances selected from the group consisting of  caffeoylquinc acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid), di-caffeoylquinic acid (corresponding to 1,4- dicaffeoylquinic acid), and kaempferol-glucoside (corresponding to kaempferol-3-O-β-glucoside) (Quave [0063]).
Regarding claim 57, the prior art teaches the invention as disclosed above in claim 51, including the Stevia extract comprises caffeoylquinc acid (corresponding to 3-caffeoylquinic acid, 4-caffeoylquinic acid, 5-caffeoylquinic acid) and di-caffeoylquinic 
Regarding claim 58, the prior art teaches the invention as disclosed above in claim 51, including the Stevia extract comprises non-volatile NSG substances selected from the group consisting of kaempferol-glucoside (corresponding to kaempferol-3-O-β-glucoside) (Quave [0063]).  It also teaches that the amount of non-volatile NSG substances is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.00005-0.005% (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.
Regarding claim 59, the prior art teaches the invention as disclosed above in claim 37, including the Stevia extract is extracted from a raw material that comprises Stevia plant flower (Quave [0029]).
Regarding claim 60, the prior art teaches an orally consumable product comprising the composition of claim 51 (Abelyan [0209]).
Regarding claim 61, 
Regarding claim 62, the prior art teaches the invention as disclosed above in claim 46, including the orally consumable product is a beverage (Abelyan [0104]).
Regarding claim 63, the prior art teaches a method of improving flavor and sweetness of an orally consumable product (corresponding to beverage), comprising adding an effective amount of the composition of claim 51 to the orally consumable product (Abelyan [0019]).
Regarding claim 64, the prior art teaches the invention as disclosed above in claim 63, including the amount of the composition in the orally consumable product is determined by the identity of the phytochemical ingredients and the use of the extract composition (Quave [0065]), but discloses a general concentration of 0.5-5 ppm (corresponding to 0.0005-0.5 mg/mL) (Quave [0046]), which overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791